Citation Nr: 1021062	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-37 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left ankle. 

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for hypertension 
secondary to left leg disability.

4.  Entitlement to service connection for residuals of a 
tibia fracture.

5.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss. 

6.  Entitlement to service connection for statis dermatitis.  

7.  Entitlement to service connection for diabetes mellitus, 
Type II, secondary to left leg disability.

8.  Entitlement to service connection for depression 
secondary to left leg disability.  

9.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and September 2004 rating 
decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Winston-Salem, North 
Carolina.  

The Board notes that the RO classified the Veteran's hearing 
loss claim as pertaining to the left ear.  However, the 
evidence of record shows that the Veteran asserted hearing 
loss is present in both ears.  Thus, the issue on appeal is 
characterized as whether new and material evidence has been 
received to reopen a service connection claim for bilateral 
hearing loss.

Additionally, the Board has recharacterized the Veteran's 
claims for service connection for degenerative joint disease 
of the left ankle and knee as claims for service connection, 
rather than new and material evidence.  The RO considered a 
February 1972 rating decision denying a claim for a left leg 
disability as a prior final denial for the disabilities of 
degenerative joint disease of the left ankle and knee.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that claims based upon distinctly and 
properly diagnosed disease or injuries must be considered 
separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); See 38 U.S.C.A. § 7104(b).  In this 
instance, the Board finds the disabilities of degenerative 
joint disease of the left ankle and knee to be distinctly 
diagnosed disabilities apart from the "left leg condition" 
claimed in February 1972, and consequently, they must be 
treated as separate claims.  See id. 

The Board will consider both claims on their merits, rather 
than applications to reopen.  Such action is not prejudicial 
to the Veteran.  By treating his claims as original 
applications for service connection, the Veteran is not 
required to provide new and material evidence to overcome the 
finality of the prior decision.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993) (Holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced.).

All issues, including a reopened claim for service connection 
for bilateral hearing loss and with the exception of service 
connection for left tibia fracture residuals, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The April 1972 rating decision denying service connection 
for a left leg disability and hearing loss is final.  

2.  The Veteran's submission of statements regarding present 
hearing loss symptoms since military service is new and 
material evidence.  

3.  The preponderance of the evidence is against a finding 
that the Veteran fractured his left tibia during service.


CONCLUSIONS OF LAW

1.  The April 1972 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156, 3.159 (2009).

3.  The criteria for the establishment of service connection 
for tibia fracture residuals are not met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to reopen for new and material evidence

Laws and Regulations 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Evidence and Analysis

In April 1972, the RO denied the Veteran's claim for service 
connection for hearing loss.  Since the prior decision, the 
Veteran stated in his petition to reopen that he continued to 
experience hearing loss symptoms.  He has not submitted any 
medical evidence showing treatment for hearing loss.  
However, the Veteran is competent to report symptoms of 
hearing loss, and for the purposes of reopening, his 
statements are presumed credible.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain); 
Justus, supra.  The Board finds that the Veteran's reports of 
continuing hearing loss symptoms to be new and material 
evidence within the provisions of 38 C.F.R. § 3.156 since it 
raises an additional theory of entitlement that was not 
previously considered.  See 38 C.F.R. § 3.303(b).  The 
petition to reopen a claim for service connection for 
bilateral hearing loss is granted.  See id.  

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.






II.  Service connection for residuals from a tibia fracture

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence and Analysis

The Veteran claims he fractured his tibia during service.  
Service treatment records do not show any evidence of a leg 
fracture.  Private medical records showed that the Veteran 
reported fracturing his left leg during service.  However, X-
rays from July 2003 showed that there is no fracture of the 
left tibia or fibula.  

The only evidence to substantiate the Veteran's claim of 
residuals from a left tibia fracture is his own statement.  
The Veteran does not possess the requisite training to make a 
medical diagnosis of a fracture.  Competent medical evidence 
is required.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
There is no competent medical evidence to support the 
Veteran's assertion of a tibia fracture.  To the contrary, an 
X-ray report from July 2003 explicitly states that an acute 
fracture is not identified for the left tibia.  Without 
competent medical evidence showing a tibia fracture from 
service, the claim is denied.  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a June letter, 
prior to the date of the issuance of the appealed September 
2004 rating decision.  In March 2006, the Veteran was 
notified about how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While this letter was furnished 
after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in a Statement of the 
Case issued in May 2006.   This course of corrective action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  

The Veteran was not afforded a VA examination for the claim 
denied in this decision.  However, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002) (VA "is not required to provide assistance to a 
claimant . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 38 
C.F.R. § 3.159(d) (VA to discontinue assistance where there 
is "no reasonable possibility that further assistance would 
substantiate the claim").  Service treatment records do not 
show that the Veteran fractured his left tibia.  Likewise, a 
private X-ray report from July 2003 also shows that there is 
no evidence of a left tibia fracture.  Given the complete 
lack of competent medical evidence during and following 
service, the Board finds that there is no reasonable 
possibility a VA examination would aid in substantiating the 
present claim.  See id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

The petition to reopen a claim of service connection for 
bilateral hearing loss is granted, to this extent only.

Service connection for residuals of a tibia fracture is 
denied. 


REMAND

The Board finds that VA examinations are necessary before 
adjudicating the additional claims on the merits; including 
the presently reopened claim for service connection for 
bilateral hearing loss.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran reports that he initially injured his left leg in 
a motorcycle accident prior to service and fully recovered.  
In the military, he trained with an airborne unit and the 
left leg did not bother him until a rough parachute landing.  
He was eventually placed on permanent profile due to severe 
degenerative arthritis of the left leg.  The examining 
physician strongly recommended that his military occupational 
specialty be changed.  At the separation examination, the 
Veteran reported having left leg problems.  Service treatment 
records, dated February 1971, also show the Veteran seeking 
treatment for a skin rash.  The Veteran contends these in-
service incidents were the initial manifestations of his 
claimed degenerative joint disease of the left knee and left 
ankle, and statis dermatitis.  The Veteran contends he 
developed hypertension, depression, and diabetes while being 
limited to sedentary activities due to his left leg 
disabilities.  The Veteran must be provided appropriate VA 
examinations for all his claimed disabilities.

Regarding the hearing loss claim, the Veteran's December 1969 
pre-induction hearing examination indicates that the Veteran 
showed hearing loss in his left ear.  The separation 
examination does not show hearing loss in either ear.  The 
Veteran attributes his current hearing loss symptoms to in-
service noise exposure.  Laws and regulations do not require 
in-service complaint of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  The Board finds the 
Veteran credible in his reports of in-service noise exposure 
as the record shows he participated in parachute training.  
The Veteran must be afforded a VA audiology examination in 
compliance with 38 C.F.R. § 4.85.  

The RO/AMC will schedule VA examinations to evaluate all 
presently remanded claims.  The Veteran must be afforded a 
separate audiology examination in compliance with 38 C.F.R. 
§ 4.85.  For all VA examinations provided, the claims file 
must be made available to an appropriately qualified examiner 
for review, which in the case of hearing loss would be a 
state licensed audiologist.  

The following considerations will govern the VA 
examination(s) for all claims with the exception of hearing 
loss.  The examiner must note that the Veteran reported 
injuring his left leg prior to service in a motorcycle 
accident, but having a full recovery.  Additionally, the 
examiner is directed to consider service treatment records 
showing treatment for degenerative arthritis of the left leg 
during service and a skin rash.  For all claimed 
disabilities, the examiner must interview the Veteran and 
provide a clinical examination including all appropriate 
medical tests or studies.  Regarding the disabilities 
involving the left leg, the examiner must state whether it is 
more or less likely these disabilities were aggravated by in-
service parachute training.  Also for any diagnosed 
disability that involves arthritis, the examiner must state 
whether the arthritis was manifested within a year of 
separation from active service (i.e. October 1972).   For the 
claimed disabilities of depression, hypertension, and 
diabetes, the examiner must opine as to whether it is more or 
less likely these are directly related to service or 
secondary to any left leg disability.  A scientific rationale 
must accompany all opinions expressed.  If the examiner 
cannot furnish an opinion without resort to speculation, he 
or she must so state.       

For the audiology examination, the audiologist must review 
the claims file, interview the Veteran, and conduct an 
examination in accordance with 38 C.F.R. § 4.85.  The 
audiologist is to note that the Veteran demonstrated left ear 
hearing loss during his entrance examination.  For all right 
ear related diagnosis(es), the audiologist must express an 
opinion as to whether it is more or less likely  related to 
in-service noise exposure or within a year of separation from 
active service (i.e. October 1972).  For all left ear 
diagnosis(es), the examiner must express an opinion as to 
whether the left ear hearing loss noted at entrance into 
service was aggravated by in-service noise exposure.  A 
scientific rationale must accompany all opinions expressed.  
If the audiologist cannot furnish an opinion without resort 
to speculation, he or she must so state.       

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he 
has received any VA, non-VA, or other 
medical treatment for any of the claimed 
disabilities, that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2.  After incorporating any identified 
medical records into the claims file, 
schedule the Veteran for appropriate VA 
examinations.  All correspondence between 
the Veteran and VA must be documented and 
included in the claims file.  

3.  For the non-audiology VA 
examination(s), the claims file must be 
made available to the examiner for review.  
The examiner must note that the Veteran 
reported injuring his left leg prior to 
service in a motorcycle accident, but 
having a full recovery.  Additionally, the 
examiner is directed to consider service 
treatment records showing treatment for 
degenerative arthritis of the left leg 
during service and a skin rash.  

For all claimed disabilities, the examiner 
must interview the Veteran and provide a 
clinical examination including all 
appropriate medical tests or studies.  

Regarding the disabilities involving the 
left leg, the examiner must state whether 
it is more or less likely these 
disabilities were aggravated by in-service 
parachute training.  Also for any 
diagnosed disability that involves 
arthritis, the examiner must state whether 
the arthritis was manifested within a year 
of separation from active service (i.e. 
October 1972).   

For the claimed disability of statis 
dermatitis, the examiner must opine as to 
whether it is more or less likely related 
to complaints of a skin rash during 
service or any other incident of service.  
A scientific rationale must accompany all 
opinions expressed.  If the examiner 
cannot furnish an opinion without resort 
to speculation, he or she must so state.         

For the claimed disabilities of 
depression, hypertension, and diabetes, 
the examiner must opine as to whether it's 
more or less likely these are directly 
related to service or secondary to any 
left leg disability.  A scientific 
rationale must accompany all opinions 
expressed.  If the examiner cannot furnish 
an opinion without resort to speculation, 
he or she must so state.       

4.  For the claimed disability of hearing 
loss, a state licensed audiologist must 
review the claims file and note that the 
entrance examination shows hearing loss of 
the left ear.  The audiologist must also 
interview the Veteran, and conduct an 
audiology examination in accordance with 
38 C.F.R. § 4.85.  For each diagnosis 
rendered for the left ear, the examiner 
must state whether it is more or less 
likely an aggravation of preexisting left 
ear hearing loss due to in-service noise 
exposure.  For each diagnosis rendered for 
the right ear, the audiologist must state 
whether it is more or less likely related 
to noise exposure during active service. 
or within a year of separation from active 
service (i.e. October 1972).  A scientific 
rationale must accompany all opinions 
expressed.  If the audiologist cannot 
furnish an opinion without resort to 
speculation, he or she must so state.       

5.  To help avoid future remand, the VA 
must ensure that all requested actions has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


